99 F.3d 1129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE Charles EVANS, Petitioner.
No. 96-521.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1996.Decided Oct. 10, 1996.

On Petition for Writ of Mandamus.  (CA-95-56-BR)
Petition denied by unpublished per curiam opinion.  Charles Evans, Petitioner Pro Se.
MANDAMUS DENIED.
Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Charles Evans filed a petition for writ of mandamus asking this court to compel the district court to dispose of his habeas corpus petition, 28 U.S.C. § 2254 (1988), as amended by Act of Apr. 24, 1996, 28 U.S.C. § 2254 (Law.  Co-op.  Advance Sheet June 1996).  Although we grant leave to proceed in forma pauperis, we deny mandamus relief because the district court in the Western District of North Carolina has disposed of the case.  Accordingly, the mandamus petition is moot.  Additionally, we deny Petitioner's motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED